99 F.3d 1139
154 L.R.R.M. (BNA) 2352
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.W.F. BOLIN COMPANY, Respondent.
No. 95-6548.
United States Court of Appeals, Sixth Circuit.
Oct. 25, 1996.

NLRB, Nos. 9-CA-29404 9-CA-29448.
NLRB, 1993 WL 243862.
ORDER ENFORCED.
Before:  ENGEL, NELSON, and SUHRHEINRICH, Circuit Judges.

JUDGMENT

1
On June 30, 1993, the National Labor Relations Board (the "Board") issued a decision and order in Case Nos. 9-CA-29404 and 9-CA-29448 finding the respondent violated federal labor law by laying off two employees for complaining about their wages and work conditions and directing the respondent to take certain remedial actions to correct those violations.  The respondent filed a petition for review of that decision and order.  The petition, which was docketed as Case No. 93-5939, was fully briefed and argued before the court.  In a published opinion, we held that the Board's decision and order was supported by substantial evidence and denied the petition for review.  W.F. Bolin Co. v. NLRB, 70 F.3d 863 (6th Cir.1995).


2
Following the entry of our decision, the Board discovered that a cross-petition for enforcement prepared in 1993 had, for unknown reasons, not been sent to this court.  It therefore belatedly filed its cross-petition asking the court to issue a supplemental order granting enforcement.  The respondent has not filed an answer to the cross-petition.


3
We conclude the Board is entitled to enforcement at this time for two reasons.  First, the respondent did not file an answer to the cross-petition within twenty days as required under Rule 15(b), Fed.R.App.P.  In the absence of an answer, that rule provides that "judgment will be awarded for the relief sought."   Second, this court held, after full briefing and argument, that the Board's decision and order was supported by substantial evidence in the record as a whole.  Even if the respondent had filed an answer, therefore, our opinion in Case No. 93-5939 would control our decision in this matter.


4
It therefore is ORDERED that the Board's decision and order in Case Nos. 9-CA-29404 and 9-CA-29448 is hereby enforced.  The respondent, W.F. Bolin Company, Columbus, Ohio, its officers, agents, successors, and assigns shall perform and abide by the directions of the Board contained therein.